     Case 3:20-cv-00321-JLS-KSC Document 52 Filed 08/13/20 PageID.3733 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    APARNA VASHISHT-ROTA, an                          Case No.: 20-CV-321 JLS (KSC)
      individual,
12
                                       Plaintiff,       ORDER (1) STRIKING ECF NO. 50,
13                                                      AND (2) DENYING AS MOOT
      v.                                                PLAINTIFF’S MOTION TO FILE
14
                                                        ECF NO. 50 UNDER SEAL
      HOWELL MANAGEMENT SERVICES,
15
      a Utah limited liability company; CHRIS
                                                        (ECF Nos. 50, 51)
16    HOWELL, an individual; and JUSTIN
      SPENCER, an individual,
17
                                    Defendants.
18
19         Presently before the Court are Plaintiff Dr. Aparna Vashisht-Rota’s Supplement for
20   1. Unfair Competition 2. Unpaid Wages (“Supp.,” ECF No. 50) and Motion to Put
21   Dkt[ ]Entry 50 Under Seal (“Mot.,” ECF No. 51). Plaintiff’s Supplement purports to
22   provide “exhibits in support of Plaintiff’s allegation that Defendants conspired with
23   Hernandez and Ottawa.” Supp. at 1 (footnote omitted). To the extent Plaintiff attempts to
24   amend her operative SecondAmended Complaint (ECF No. 13) through the Supplement,
25   that attempt is improper. See Fed. R. Civ. P. 15(a)(2) (“[A] party may amend its pleading
26   only with the opposing party’s written consent or the court’s leave.”); see also ECF No.
27   49. To the extent Plaintiff attempts to supplement her opposition to Defendants’ pending
28   motions (ECF Nos. 29, 33), briefing has closed and those matters have been taken under

                                                    1
                                                                              20-CV-321 JLS (KSC)
     Case 3:20-cv-00321-JLS-KSC Document 52 Filed 08/13/20 PageID.3734 Page 2 of 2



1    submission. See ECF No. 40. Accordingly, the Court STRIKES Plaintiff’s Supplement
2    (ECF No. 50) and DENIES AS MOOT Plaintiff’s Motion (ECF No. 51). See, e.g.,
3    Whitsitt v. Indus. Employer Distrib. Ass’n, No. C 13-00396 SBA, 2014 WL 67900028, at
4    *6 (N.D. Cal. Dec. 2, 2014) (“[I]t is well settled that a court may sua sponte strike a brief
5    that has not [been] filed consistent with the Court’s procedural rules.”) (collecting cases);
6    Prince v. Fremont Police Dept., No. C 13-1366 SBA, 2013 WL 3157925, at *1 (N.D. Cal.
7    June 20, 2013) (sua sponte striking amended complaint filed without authorization).
8          IT IS SO ORDERED.
9
10   Dated: August 13, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 20-CV-321 JLS (KSC)
